Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 02/09/2021 for application number 16/534,641. Claims 1-2, 5, 7, 9-11, 14-16 and 18 have been amended. Applicant’s amendments have overcome the objections to the claims identified in the previous office action. Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-7, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell (US 20150312950 A1) in view  of Park et al. (US 20190289571 A1; hereinafter “Park”), and further in view of 3GPP TS 29.274 V15.4.0 (3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; 3GPP Evolved Packet System (EPS); Evolved General Packet Radio Service (GPRS) Tunneling Protocol for Control plane (GTPv2-C); Stage 3(Release 15), June 2018; hereinafter “NPL1).

Regarding claim 1, Cartmell discloses a downlink data transmission method of a mobility management entity (MME) in a wireless communication system, the method comprising: 
receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane ([0099] For a standalone CGW configuration (e.g., as depicted in FIG. 4), the MME may be configured such that it may be made aware of a presence of the CGW. The S1 interface between the eNB and the MME may be routed through the CGW; [0104] FIG. 11C depicts an example message sequence chart 1130 for configuring an MME and/or an eNB to support a standalone CGW… the CGW 1108 may send (e.g., issue) a GTP Downlink Data Notification towards the MME 1110. The GTP Downlink Data Notification may indicate a desire for a connection to be established with the WTRU 1102, for example, via the cellular transport (e.g., the radio bearer).);
transmitting an evolved-radio access bearer (E-RAB) setup request including a radio bearer between a terminal and a base station, and an S1 bearer on the user plane between the base station and the SGW to the base station based on the information ([0105] The MME 1110 may issue a GTP Modify Bearer Request message (= E-RAB setup request message to an eNB to establish E-RAB to a terminal) and/or an S1 ERAB Setup Request message, for example to facilitate setup of an S1 bearer associated with (e.g., between) the CGW 1108 and the eNB 1106; [0106] As a result of the ERAB Setup Request message, the eNB 1106 may establish a radio bearer with the WTRU 1102.); and 
transmitting. to the terminal, the downlink data through the E-RAB established according to the E-RAB setup request ([0106] With the S1 bearer associated with (e.g., between) the CGW 1108 and the eNB 1106 in place, the CGW 1108 may send (e.g., forward) downlink data to the eNB 1106. The eNB 1106 may receive the downlink data. The eNB 1106 may send (e.g., route) the downlink data to the WTRU 1102, for example using the radio bearer.).
But Cartmell does not disclose (a) transmitting downlink data through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode; and (b) receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in a case that a size of the downlink data is greater than a predetermined size.
However, in the same filed of endeavor, Park discloses transmitting downlink data through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode ([0549] when the current UE uses the CIoT EPS Control Plane Optimization, the uplink/downlink data transmission and reception may be performed between the UE and the network (for example, P-GW/S-GW) by using a SRB<->S1-MME<->S11-U path instead of a DRB<->S1-U path using AS security in the related art.).
Furthermore, in the same field of endeavor, NPL1 discloses sending downlink data notification, from an SGW to an MME, through an S11-U bearer on a control plane in a control plane optimization (CP Opt) mode (Sec. 7.2.11: Downlink Data Notification messages: A Downlink Data Notification message shall be sent: “on the S11 interface by the SGW to the MME as a part of the network triggered service request procedure”, or “on the S11 interface by the SGW to the MME as a part of the Mobile Terminated Data Transport in Control Plane CIoT EPS optimisation with P-GW connectivity”.); and
receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in the case of an overload condition (Sec. 7.2.15, P. 166, Lines 3-10: For PMIP based S5/S8, the Update Bearer Request shall be sent on the S11 interface by the SGW to the MME and on the S4 interface by the SGW to the SGSN… Table 7.2.15-1 specifies the presence requirements and the conditions of the IEs in the message; Table 7.2.15-1. P. 170 Information Elements in an Update Bearer Request: PGW's Overload Control Information: During an overload condition, the PGW may include this IE on the S5/S8 or S2a/S2b interface, if the overload control feature is supported by the PGW… If the SGW receives this IE and if it supports the overload control feature, it shall forward it to the MME/S4-SGSN on the S11/S4 interface; SGW's Overload Control Information - During an overload condition, the SGW may include this IE over the S11/S4 interface if the overload control feature is supported by the SGW and is activated in the network (see clause 12.3.11).). 
Applicant admitted prior art (specification P. 3, Lines 24-28) states “It may be possible to infer problems arising when big data are transmitted to an UE operating in the CP Opt mode. Given that an MME can transmit data of 1500 bytes at one time via CP Opt, in order to transfer data of 10 Mbytes over the control plane, the MME has to segment the data into 6000 or more messages. This may cause overload to the MME and raise problems such as data loss”. This indicates that transmitting of big data (i.e., when the size of the downlink data is large, or greater than a predetermined size) may cause MME overload. Furthermore it is well known in the art that an overload condition may be detected when the received data exceeds a predetermined size (e.g., see Hirose US 20170262196 A1, paragraph [0048]). Therefore, it would have been obvious to a skilled person to apply the above NPL1 teaching to derive “receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in a case that a size of the downlink data is greater than a predetermined size”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cartmell based on the above teachings from Park and NPL1, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for modifying a bearer when a large amount of data needs to be transmitted.

Regarding claim 2, Cartmell, Park, and NPL1 disclose the limitations of claim 1 as set forth, and Park further discloses wherein the terminal supports the CP Opt mode ([0549] when the current UE uses the CIoT EPS Control Plane Optimization, the uplink/downlink data transmission and reception may be performed between the UE and the network (for example, P-GW/S-GW) by using a SRB<->S1-MME<->S11-U path instead of a DRB<->S1-U path using AS security in the related art.).  

Regarding claim 3, Cartmell, Park, and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the information necessary for transmitting the downlink data over the user plane comprises a big data flag indicating whether the SGW receives the downlink data greater than the predetermined size from a packet gateway (PGW), and the MME transmits the E-RAB setup request to the base station based on the big data flag (Table 7.2.15-1. P. 169, Information Elements in an Update Bearer Request: PGW's Overload Control Information: During an overload condition (= arrival of big data), the PGW may include this IE (= a big data flag) on the S5/S8 or S2a/S2b interface, if the overload control feature (i.e., when the amount of downlink data is greater than a predetermined size) is supported by the PGW… If the SGW receives this IE (= a big data flag) and if it supports the overload control feature, it shall forward it to the MME/S4-SGSN on the S11/S4 interface.).  

Regarding claim 4, Cartmell, Park, and NPL1 disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein the information necessary for transmitting the downlink data over the user plane comprises an internet protocol (IP) address, interface type, and tunnel endpoint identifier (TEID) of the SGW for establishing a connection between the base station and the SGW, and the MME includes the IP address, interface type, and TEID in the E-RAB setup request (Table 7.2.14.1-1, P. 162, Information Elements in a Modify Bearer Command: Sender F-TEID for Control Plane - The SGW shall include this IE on the S5/S8 interfaces and set it to the last value sent to the PGW; Table 7.2.15-1. P. 169, Information Elements in an Update Bearer Request: Associate OCI with SGW node's identity: The SGW shall set this flag to 1 on the S11/S4 interface if it has included the "SGW's Overload Control Information" and if this information is to be associated with the node identity (i.e. FQDN or the IP address received from the DNS during the SGW selection) of the serving SGW).

Regarding claim 6, Cartmell, Park, and NPL1 disclose the limitations of claim 1 as set forth, and Cartmell further discloses receiving an update bearer request including information for releasing the E-RAB from the SGW based on completion of downlink data transmission ([0103] and Fig. 11B: The expiration of the inactivity timer in the eNB 1106 may cause the eNB 1106 to send (e.g., issue) an S1 WTRU Context Release Request message to the MME 1110…; [0121] and Fig. 14: The inactivity timer may expire. Once the inactivity timer expires, the eNB 1402 may determine that it is still receiving a signal(s) from the CGW 1404 that the S1 bearer is in use; the inactivity timer may be used to indicate completion of downlink data transmission.); and 
transmitting an E-RAB release command to the base station based on the information ([0103] and Fig. 11B: the MME 1110 may send (e.g., issue) a S1 WTRU Content Release Command to the eNB 1106. The S1 WTRU Content Release Command may be associated with the radio bearer and/or the S1 bearer associated with (e.g., between) the eNB and CGW.).  

Regarding claim 7, Cartmell, Park, and NPL1 disclose the limitations of claim 6 as set forth, and NPL1 further discloses wherein the information for releasing the E-RAB comprises a cause value, and the MME transmits an E-RAB release command to the base station based cause value (Sec 7.2.17.1, P. 178: Delete Bearer Command - A Delete Bearer Command message shall be sent on the S11 interface by the MME to the SGW and on the S5/S8 interface by the SGW to the PGW as a part of the eNodeB requested bearer release or MME-Initiated Dedicated Bearer Deactivation procedure; Table 7.2.17.1-2, P. 181: Bearer Context within Delete Bearer Command: RAN/NAS Release Cause - The MME shall include this IE on the S11 interface to indicate the RAN release cause and/or NAS release cause to release the bearer;  (e.g., completion of receiving the downlink data))..  
Although Cartmell, Park, and NPL1 do not explicitly disclose “wherein the information for releasing the E-RAB comprises a big data flag indicating whether the SGW completes receiving the downlink data greater than the predetermined size from a PGW”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art by selecting the cause value as “a big data flag indicating a completion of receiving downlink data greater than the predetermined size” based on the above teaching from NPL1.

Claims 10-13 and 15-16 are rejected on the same grounds set forth in the rejection of claims 1-4 and 6-7, respectively. Claims 10-13 and 15-16 recite similar features as in claims 1-4 and 6-7, respectively, from the perspective of an apparatus for an MME.

Claims 5, 8-9, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell in view of Park, in view of NPL1, and further in view of Matsushima (US 20150103746 A1).

Regarding claim 5, Cartmell, Park, and NPL1 disclose the limitations of claim 4 as set forth, and Cartmell further discloses the MME receiving an E-RAB setup response from the base station in response to the E-RAB setup request, and transmitting an update bearer response to the SGW, wherein the S11-U bearer of the control plane is switched to an S1-U bearer of the user plane based on the interface type, the S1-U bearer is established, and data are transmitted through the S1-U bearer in the user plane ([0106] As a result of the ERAB Setup Request message, the eNB 1106 may establish a radio bearer with the WTRU 1102; Fig. 11C shows ERAB Setup Response message from eNB 1106 to MME 1110 upon establishment of the ERAB, and an S1-U bearer establishment between eNB and SGW (via CGW); Fig. 11C also shows that the downlink data is buffered at CGE and is transmitted to the eNB via newly established S1-U bearer, this also implies a switching from S11 interface (between MME and S-0GW) used for sending the configuration commands to S1-U interface between SG-W and eNB for transmitting data.).
But Cartmell, Park, and NPL1 do not explicitly disclose “receiving an E-RAB setup response including an IP address of the base station”, “transmitting an update bearer response including the IP address of the base station to the SGW” and that “the S1-U bearer is established based on the IP address of the SGW and the IP address of the base station”.
However, in the same field of endeavor, Matsushima discloses a method performed by an MME for establishing an S1-U bearer between an SGW and an eNB based on the IP address of the SGW and the IP address of the base station ([0039] The MME 110 has a communication setting information acquiring unit 112; [0043] The communication setting information acquiring unit 112 may acquire as the first tunnel identification information: an IP address (eNB S1-U Address) of the eNodeB 200 for identifying an inter-eNB-SGW tunnel that is formed virtually, by the communication establishment sequence, between the eNodeB 200 and the first virtual gateway 130 (=SGW); and a first tunnel identification code (eNB TEID) that is generated by the eNodeB 200. The communication setting information acquiring unit 112 may acquire, as the second tunnel identification information: an IP address (SGW S1-U Address) of the first virtual gateway 130 for identifying the inter-eNB-SGW tunnel; and a second tunnel identification code (SGW TEID) that is generated by the first virtual gateway 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cartmell, Park, and NPL1 as applied to claim 4, based on the above teaching from Matsushima, to derive “receiving an E-RAB setup response including an IP address of the base station”, “transmitting an update bearer response including the IP address of the base station to the SGW” and that “the S1-U bearer is established based on the IP address of the SGW and the IP address of the base station”, because the modification uses prior art elements of using IP addresses of endpoints according to their established functions to produce a predictable result of establishing a bearer tunnel between SGW and eNB. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by forming a bearer tunnel when a large amount of data needs to be transmitted from SGW to eNB.

Regarding claim 8, Cartmell, Park, and NPL1 disclose the limitations of claim 6 as set forth, and NPL1 further discloses wherein the information for releasing the E-RAB comprises TEID in the E-RAB release command (Table 7.2.17.1-1: Information Elements in Delete Bearer Command: Sender F-TEID for Control Plane).
But Cartmell, Park, and NPL1 do not explicitly disclose “wherein the information for releasing the E-RAB comprises an internet protocol (IP) address, an interface type, and a TEID for establishing a connection between the MME and the SGW, and the MME includes the IP address, interface type”.
However, in the same field of endeavor, Matsushima discloses a method performed by an MME for establishing an S1-U bearer between an SGW and an eNB based on the IP address of the SGW and the IP address of the base station and assigning a tunnel identification ([0039] The MME 110 has a communication setting information acquiring unit 112; [0043] The communication setting information acquiring unit 112 may acquire as the first tunnel identification information: an IP address (eNB S1-U Address) of the eNodeB 200 for identifying an inter-eNB-SGW tunnel that is formed virtually, by the communication establishment sequence, between the eNodeB 200 and the first virtual gateway 130 (=SGW); and a first tunnel identification code (eNB TEID) that is generated by the eNodeB 200. The communication setting information acquiring unit 112 may acquire, as the second tunnel identification information: an IP address (SGW S1-U Address) of the first virtual gateway 130 for identifying the inter-eNB-SGW tunnel; and a second tunnel identification code (SGW TEID) that is generated by the first virtual gateway 130.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cartmell, Park, and NPL1 as applied to claim 6, based on the above teaching from Matsushima, to derive the limitations of claim 8, because the modification uses prior art elements of using IP addresses of endpoints according to their established functions to produce a predictable result of establishing and releasing a bearer tunnel between SGW and eNB. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by releasing a bearer tunnel upon completion of large data transfer from SGW to eNB.

Regarding claim 9, Cartmell, NPL1, and Matsushima disclose the limitations of claim 8 as set forth, and Cartmell further discloses receiving an E-RAB release response from the base station in response to an E- RAB release request; and transmitting an update bearer response[0103] and Fig. 11B: The eNB 1106 may tear down the radio bearer, for example, in response to receiving the S1 WTRU Content Release Command. The eNB 1106 may send an S1 WTRU Context Release Complete message to the MME 1110 in response.),
wherein an S1-U bearer of the user plane is switched to an S 11-U bearer of the control plane based on the interface type, the S11-U bearer is established, and the downlink data are transmitted through the S11-U bearer in a CP Opt mode (Fig. 11B: This figure shows WTRU Context Response message from eNB 1106 to MME 1110 upon receiving the release command, which indicates a switching back from E-RAB associated S1=U interface between MME and S-GW to the default value before the E-RAB was established to accommodate transmission of big data, and that S11-U interface is the default interface in a control plane optimization mode; note that applicant admitted prior art (specification p. 3, lines 14-18) states “Meanwhile, a technique for user data transfer over the control plane was introduced for processing small packets efficiently in an IoT system, and this technique is called control plane optimization (CP Opt). CP Opt makes it possible to transmit user data over a control plane via a mobility management entity (MME) in interoperation with S11-U/SCEF rather than over a user plane for normal IoT wireless communication.”).
Although Cartmell, NPL1,and Matsushima do not explicitly disclose “transmitting an update bearer response including the IP address of the MME to the SGW, wherein the information for releasing the E-RAB comprises an internet protocol (IP) address, an interface type, and a TEID for establishing a connection between the MME and the SGW, and the MME includes the IP address, interface type”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on Matsushima’s teaching of MME establishing an S1-U bearer between an SGW and an eNB based on the IP address of the SGW and the IP address of the base station, and assigning a tunnel identification.

Claims 14, 17, and 18 are rejected on the same grounds set forth in the rejection of claims 5, 8, and 9, respectively. Claims 14, 17, and 18 recite similar features as in claims 5, 8, and 9, respectively, from the perspective of an apparatus for an MME.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks P. 10) that “Although NPL 1 discloses forwarding the information on the overload -condition of the PGW from the PGW via the SGW to the MME, this feature only concerns the overload condition of the PGW. Moreover, NPL1 does not clearly disclose what the overload condition of the PGW is… NPLI simply discloses forwarding information on the overload condition of a PGW to an MME when the overload condition occurs. Thus, NPL1 does not disclose or suggest identifying whether a size of data to be forwarded from an SGW to an MME exceeds a predetermined size.”
The examiner respectfully disagrees. Applicant admitted prior art (specification P. 3, Lines 24-28) states “It may be possible to infer problems arising when big data are transmitted to an UE operating in the CP Opt mode. Given that an MME can transmit data of 1500 bytes at one time via CP Opt, in order to transfer data of 10 Mbytes over the control plane, the MME has to segment the data into 6000 or more messages. This may cause overload to the MME and raise problems such as data loss”. This indicates that transmitting of big data (i.e., when the size of the downlink data is large, or greater than a predetermined size) may cause MME overload. Furthermore it is well known in the art that an overload condition may be detected when the received data exceeds a predetermined size (e.g., see Hirose US 20170262196 A1, paragraph [0048]). Therefore, it would have been obvious to a skilled person to apply the above NPL1 teaching to derive “receiving, from a serving gateway (SGW), an update bearer request including information necessary for transmitting the downlink data over a user plane in a case that a size of the downlink data is greater than a predetermined size”. 
Also NPL1 discloses requesting EAB not just under the overload condition of PGW but also of SGW (Table 7.2.15-1. P. 170: “If the SGW receives this IE and if it supports the overload control feature, it shall forward it to the MME/S4-SGSN on the S11/S4 interface”).
Claim 1 is rejected accordingly, and further explanations have been added for clarification. 

The same reasoning applies to claim 10 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ryu et al. (US 20190037629 A1; hereinafter “Ryu”) – CIoT user plane optimization.
Lindheimer et al. (US 20170318484 A1) – Transmitting an evolved-radio access bearer (E-RAB) setup request
Park et al. (US 20180368205 A1) – Request to modify bearer in order to send large amount of data.
Mochizuki et al. (US 20150245402 A1) – Use of S1 and S11 interfaces.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471